ON MOTION FOR REHEARING
PER CURIAM.
While there is some language in Jollie, supra, which suggests that the mandate in *1073the present ease might be withheld pending the Supreme Court’s disposition in the controlling case, a closer reading of Jollie leads us to conclude that the mandate should be withheld during the period for invoking Supreme Court review in the present case, and thereafter, if review is sought, pending final disposition of such petition by the Supreme Court. In reaching this conclusion we have relied on that portion of Jollie which indicates that the purpose of this procedure is to “dispose of the need for separate motions [in the DCA] to stay mandates,” and that “[i]f review of the referenced decision is requested, the parties may seek consolidation” in the Supreme Court.
The motion for rehearing and for modification of stay is accordingly denied.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.